Citation Nr: 1027326	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-32 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
spondylolisthesis, lumbosacral spine.

2.  Entitlement to an effective date earlier than June 11, 2002, 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to August 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal in part from a June 2003 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
reopened a claim of service connection for PTSD, and granted 
service connection for such disability, rated 50 percent, 
effective from June 11, 2002.  He disagreed with the rating 
assigned, and a February 2004 rating decision increased the 
rating to 100 percent, effective June 11, 2002.  His timely 
notice of disagreement with the effective date was received by VA 
on July 2, 2004.  The appeal is also from an October 2003 rating 
decision which granted the Veteran service connection for low 
back disability, rated 40 percent, effective from September 20, 
1995.  In April 2010, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the hearing the Veteran was 
afforded a 60-day abeyance period for submission of additional 
evidence.  A submission from the Veteran (consisting of 
duplicates of certain records in the claims file) was received at 
the Board later in April 2010.   At the hearing it was also 
established that the Veteran had dismissed his representative 
(Texas Veterans Commission), and would represent himself.  This 
has not been reduced to writing (other than in the hearing 
transcript, at p. 2).

The matter of the rating for low back disability is being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


FINDINGS OF FACT

1.  An unappealed November 1987 rating decision denied the 
Veteran service connection for PTSD; an unappealed April 1988 
rating decision continued the denial; clear and unmistakable 
error (CUE) in the prior final rating decisions is not alleged.

2.  The Veteran's November 1988 request to reopen his claim of 
service connection for PTSD was withdrawn by his representative 
in January 1989; his next communication evidencing an intent to 
seek service connection for a psychiatric disorder (thus an 
informal claim) was received on December 14, 2001; his formal 
claim of service connection for PTSD was received on June 11, 
2002; entitlement to service connection for PTSD as of December 
14, 2001 is reasonably shown .


CONCLUSION OF LAW

An earlier effective date of December 14, 2001 (but not earlier) 
is warranted for the award of service connection for PTSD.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  An August 2006 statement of the case (SOC) properly 
provided notice on the "downstream" issue of an earlier 
effective date of award.  The matter was readjudicated by June 
2009 supplemental SOC (SSOC) after the appellant responded and 
further development was completed.  The Veteran has had ample 
opportunity to respond/supplement the record, and has not alleged 
that notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

All identified evidence relevant to the matter at hand, including 
his VA and private treatment records has been secured.  [The RO 
also requested records from the Social Security Administration 
(SSA) relating to its determination that the Veteran was 
disabled.  A May 2006 response from the SSA indicated that after 
an exhaustive and comprehensive search they were unable to locate 
the Veteran's folder.  The Board finds that additional efforts to 
locate the Veteran's SSA records would be futile.]  Notably, 
determinations regarding effective dates of awards are based, 
essentially, on what was shown by the record at various points in 
time and application of governing law to those findings.  
Generally, further development of the evidence is not necessary 
unless it is alleged that evidence constructively of record is 
outstanding.  The Veteran has indicated that any pertinent 
evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is against 
the claim.  If so, the claim is denied; if the evidence is in 
support of the claim, or is in equal balance, the claim is 
allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

An unappealed November 1987 rating decision denied service 
connection for PTSD; an unappealed April 1988 rating decision 
continued the denial.  The April 1988 rating decision is final 
and not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 5109, 7105; see Rudd v. Nicholson, 20 
Vet. App. 296 (2006) (finding that only a request for revision 
based on CUE could result in the assignment of an effective date 
earlier than the date of a final decision).  

In November 1988, the Veteran sought to reopen his claim for 
PTSD.  This request was withdrawn, in writing, by his then 
representative (Military Order of the Purple Heart (MOPH)).  
Because the communication was somewhat unclear, the 
representative was contacted by the RO for clarification.  A 
notation on the communication by a VA employee indicates that 
MOPH advised that the Veteran was seeking VA pension benefits.  
Other contemporaneous records in the claims file include a copy 
of a February 1989 letter from the RO to the Veteran advising him 
of his award of VA pension benefits, and that he was entitled to 
VA treatment for service-connected disabilities (but that PTSD, a 
skin disability, and a spine disability were not service 
connected).  

In sworn testimony before a hearing officer at the RO, the 
Veteran emphasized in closing that he was seeking service 
connection for a medical (low back) disability, but that 
"service officers" kept urging him to file a claim of service 
connection for PTSD (expecting him to lie to psychologists).  He 
stated, "Vietnam did not make [him] crazy".  

In correspondence from the Veteran received December 14, 2001, he 
states he has a pending claim for service connection for a 
psychological condition.  

VA mental health treatment records dated in December 2001 note 
the Veteran's complaints of a long history of depressed mood and 
insomnia, sleeping only about 2 hours per night, as well as 
feeling discouraged much of the time and near-hopelessness 
regarding his inability to work and growing financial debt.

At the April 2010 videoconference hearing, it was explained to 
the Veteran (as he appears to have not understood) that because 
there was a prior final rating decision in the matter, to 
establish entitlement to an effective date earlier than June 11, 
2002 (the date of his formal claim to reopen) for the grant of 
service connection for PTSD he would have to show that there was 
CUE in the April 1988 and prior final rating decisions.  CUE in 
the prior rating decisions has not been alleged; and the November 
1987 and April 1988 rating decisions are each a legal bar to an 
effective date prior to the dates of those decisions.  While the 
Veteran has expressed general disagreement with the prior final 
determinations, the Board has no legal authority to set aside the 
finality of those decisions absent an allegation (and showing) of 
CUE in the decisions.

What remains for consideration before the Board is whether 
following the April 1988 rating decision, and prior to June 11, 
2002, there was any non-withdrawn communication from the Veteran 
expressing an intent to reopen his claim of service connection 
for PTSD.  The earliest such communication of intent by the 
Veteran is in December 14, 2001-received correspondence inquiring 
about a "pending claim" of service connection for a psychiatric 
disability.  The Board finds that this inquiry constitutes an 
informal claim of service connection for PTSD.  The Veteran's 
subsequent formal claim of service connection for PTSD was 
received on June 11, 2002, (the effective date of the RO's award 
of service connection).  

Under the governing (above-outlined) legal criteria, the 
effective date of an award of compensation based on a claim 
reopened after final disallowance is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
Here, the evidence shows that an informal claim of service 
connection was received on December 14, 2001.  The subsequent 
formal claim seeking service connection was received June 11, 
2002 (within a year following the informal claim).  While the 
award of service connection for PTSD was made ultimately based on 
a 2002 VA diagnosis of PTSD, symptoms noted at the time were 
noted earlier (in statements  by the Veteran and in clinical 
notations, including in VA mental health treatment records dated 
in December 2001), suggesting that entitlement existed at the 
time the Veteran filed his informal claim on December 14, 2001.  
Resolving reasonable doubt on that point in the Veteran's favor, 
the Board concludes that an earlier effective date for the award 
of service connection for PTSD of December 14, 2001 (the date of 
an informal claim to reopen) is warranted.    


ORDER

An earlier effective date of December 14, 2001 is granted for the 
award of service connection for PTSD, subject to the regulations 
governing payment of monetary awards.


REMAND

As noted above, the Veteran's claim for an increased rating for 
his low back disability arises from an October 2003 rating 
decision which granted service connection for such disability, 
rated 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5293 (for intervertebral disc syndrome), effective from September 
20, 1995.  

The Veteran's last VA examination to assess his lumbosacral spine 
disability was in November 2008.  The report of this examination 
(and prior medical evidence) shows that the Veteran has numbness 
in both legs and left leg radiculopathy.  It is unclear whether 
these symptoms are secondary to his service-connected back 
disability or to his nonservice-connected residuals of gunshot 
injury.  As noted in the November 2008 examination report, the 
Veteran is status post gunshot injury in 1990 which shattered his 
left hip; the bullet is lodged in his lumbar spine.  This injury 
necessitated a left hip replacement and resulted in the left leg 
being shorter than the right.  The gunshot injury and its 
residuals are not service-connected, and related pathology and 
impairment may not be considered in rating the serviced-connected 
low back disability.  A neurolgical examination to determine the 
nature and etiology of the Veteran's lower extremity symptoms is 
necessary.

During the pendency of the Veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 
67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 
4).  Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. pt. 4).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and injuries 
of the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  Notably, neurological manifestations may 
be separately rated.

Prior to September 23, 2002, under Code 5293, the next higher (60 
percent) rating required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk or other neurological findings appropriate to the site of 
the diseased discs and little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293.  

From September 23, 2002, Code 5293 provides for rating 
intervertebral disc syndrome either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  

The record reflects that the Veteran receives ongoing treatment 
for his back disability.  The most recent VA treatment record in 
his claims file is dated in July 2008; records of more recent VA 
and/or private treatment are likely to contain pertinent 
information, and must be secured.

As this appeal is from the initial rating assigned with the award 
of service connection, "staged" ratings are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, this matter is REMANDED for the following:

1.  The Veteran  should be asked to identify 
all providers of treatment he received for 
his back disability since September 1995 (the 
effective date of service connection) and to 
provide any authorizations necessary for VA 
to obtain records of any such private 
treatment.  The RO should secure for the 
record copies of complete clinical records 
(i.e., those not already associated with his 
claims folders) from the sources identified.  
The Veteran should be notified if any 
identified records sought are not received 
pursuant to the RO's request.

2.  The RO should then arrange for the 
Veteran to be examined by an neurologist to 
determine the nature and severity of any and 
all neurological manifestations of his 
service- connected back disability 
(specifically indicating whether such 
manifestations include the noted bilateral 
lower extremity numbness and left leg 
radiculopathy).  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must be provided copies of the 
criteria for rating back disability effective 
prior to September 23, 2002, those which took 
effect on that date, and those that became 
effective September 26, 2003.  The findings 
reported by the examiner must be sufficiently 
detailed to permit rating under all prior and 
revised criteria.  It should specifically be 
noted if the disability has resulted in 
incapacitating episodes (bedrest prescribed 
by physician).  Any indicated studies 
(specifically including ranges of motion) 
should be completed.  The examiner should 
describe all neurological symptoms in detail.  
The examiner should specifically respond to 
the following:  

a)  If the Veteran has neurolgical 
disability/impairment of either lower 
extremity, the examiner should opine as to 
whether such is/are due to/the result of the 
Veteran's service-connected low back 
disability or stem from his nonservice-
connected residuals of gunshot injury.

b)  If any neurological symptoms are 
caused/aggravated by the service-connected 
low back disability, the examiner should (i) 
describe severity/associated impairment of 
function in detail, and (ii) review the 
claims file and opine when the symptoms were 
first reasonably shown.  

The examiner must explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate this 
claim.  If it remains denied, the RO should 
issue an appropriate SSOC and afford the 
appellant the opportunity to respond.  The 
case should then be returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


